[Cite as Alvarado v. Rankin, 2012-Ohio-5207.]




              IN THE COURT OF APPEALS OF CLARK COUNTY, OHIO

ANTONIO C. ALVARADO                                 :

        Plaintiff-Appellant                         :   C.A. CASE NO. 2012 CA 0023

vs.                                                 :   T.C. CASE NO. 2011 CVH 03768

MIKE RANKIN, REGISTRAR                              :   (Civil Appeal from the
                                                         Municipal Court)
        Defendant-Appellee                          :

                                                .........

                                            OPINION

                          Rendered on the 9th day of November, 2012.

                                                .........

Wilfred L. Potter, Atty. Reg. No. 0029121, 234 North Limestone Street, Springfield,
Ohio 45503
      Attorney for Plaintiff-Appellant

Michael F. Sheils, Prosecutor for the City of Springfield, Ohio, by T. Joann Huenke,
Assistant City Prosecutor, Atty. Reg. No. 0073600, 50 East Columbia Street, Springfield,
Ohio 45502
       Attorney for Defendant-Appellee

                                                .........

GRADY, P.J.:

        {¶ 1} This appeal is taken from a final order of the Municipal Court denying Antonio

C. Alvarado’s Petition To Grant License pursuant to R.C. 4507.08. Paragraph (D) of that

section states that “no temporary instruction permit or driver’s license shall be issued to or

retained by, any of the following persons”:
[Cite as Alvarado v. Rankin, 2012-Ohio-5207.]
        (5) Any person making an application whose driver’s license or driving

        privileges are under cancellation, revocation, or suspension in the jurisdiction

        where issued or any other jurisdiction, until the expiration of one year after the

        license was canceled or revoked or until the period of suspension ends. Any

        person whose application is denied under this division may file a petition in the

        municipal court or county court in whose jurisdiction the person resides

        agreeing to pay the cost of the proceedings and alleging that the conduct

        involved in the offense that resulted in suspension, cancellation, or revocation

        in the foreign jurisdiction would not have resulted in a suspension,

        cancellation, or revocation had the offense occurred in this state.           If the

        petition is granted, the petitioner shall notify the registrar by a certified copy of

        the court’s findings and a license shall not be denied under this division.

        {¶ 2} Alvarado was convicted of an OVI offense in the State of Illinois in 1986 and

his driving privileges were suspended by Illinois as a result. He claims that his privileges

were subsequently revoked by Illinois. During the intervening 26 years since his suspension,

Alvarado has made multiple efforts to have his Illinois driving privileges restored, but to no

avail, in a series of what he describes as Kafkaesque bureaucratic frustrations. Alvarado has

been a resident of Ohio for 15 years.

        {¶ 3} The petition that Alvarado filed states, at paragraph 3:

                Petitioner states that the conduct involved in the offense that resulted in

        a revocation/suspension in Illinois would not have resulted in a

        revocation/suspension longer than three years had the offense occurred in this
                                                                                              3

       state. The offense of OVI of which Petitioner was convicted in Illinois would

       have a maximum suspension of 3 years in Ohio. More than one year has

       elapsed since the end of the Illinois suspension and Petitioner cannot obtain an

       Ohio driver’s license, because of the suspension/revocation.         It causes an

       undue hardship for Petitioner because he cannot drive to and from or during his

       employment.

       {¶ 4} R.C. 4507.08(D)(5) distinguishes cancellation or revocation of driving licence

or privileges from their suspension. If privileges are cancelled or revoked, a petition may be

filed pursuant to that section at “the expiration of one year after the license was cancelled or

revoked.” If privileges were instead merely suspended, the petition may be filed after “the

period of suspension ends.” In either alternative, in order to be granted driver’s privileges

which R.C. 4507.08(D) otherwise prohibits, the petitioner must demonstrate that “the conduct

involved in the offense that resulted in suspension, cancellation, or revocation in the foreign

jurisdiction would not have resulted in a suspension, cancellation, or revocation had the

offense occurred in this state.”

       {¶ 5} Alvarado’s petition was referred to a magistrate, who filed a decision denying

the petition. Alvarado filed objections. The trial court overruled the objections, finding:

               R.C. 4507(D)(5) prohibits the issuance of an Ohio license to the

       plaintiff until the period of the plaintiff’s Illinois suspension ends. The period

       of the plaintiff’s Illinois suspension has not yet ended, because the plaintiff has

       not yet met the Illinois requirements for license reinstatement.
                                                                                            4

                 The conduct involved in the plaintiff’s Illinois OVI offenses would

         have likewise resulted in suspension of the plaintiff’s right to drive in Ohio,

         had the plaintiff’s OVI conduct occurred in Ohio. The plaintiff’s assertion

         that the length of time of the suspension is relevant is misplaced, as the Ohio

         General Assembly obviously chose not to address the lengths of time of other

         jurisdiction license suspensions, as compared to Ohio license suspensions for

         similar offense conduct, when it enacted R.C. 4507.08(D)(5).         This court

         concludes that the legislative intent appears to require that when a driver has

         his license suspended in another jurisdiction, that driver should be required to

         meet the license reinstatement requirements of the jurisdiction that imposed the

         suspension before the driver may be issued a driver’s license by the State of

         Ohio.

                                              ***

                 The plaintiff’s Illinois license suspension has not terminated because

         the plaintiff has not met the Illinois requirements for reinstatement. The State

         of Ohio is prohibited from issuing an Ohio license to the plaintiff under R.C.

         4507.08(D)(5) and R.C. 4510.61, Article V. [Dkt. 9(B), (C)].

         {¶ 6} Alvarado filed a timely notice of appeal. He presents four assignments of

error.

         {¶ 7} First assignment of error:

“THE TRIAL COURT ERRED AS A MATTER OF LAW BY DECIDING THAT

APPELLANT’S ILLINOIS LICENSE SUSPENSION HAD NOT TERMINATED.”
                                                                                              5

       {¶ 8} Second assignment of error:

“THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION BY DECIDING THAT

THE ILLINOIS LICENSE SUSPENSION PERIOD HAD NOT ENDED.”

       {¶ 9} Third assignment of error:

“THE TRIAL COURT ERRED AS A MATTER OF LAW BY IGNORING THE PLAIN

LANGUAGE OF R.C. 4507.08 AND R.C. 4510.61.”

       {¶ 10} Fourth assignment of error:

“THE DECISION OF THE TRIAL COURT WAS AGAINST THE MANIFEST WEIGHT

OF THE EVIDENCE.”

       {¶ 11} The gravamen of Alvarado’s arguments in support of the errors he assigns is

that had his driving privileges been suspended by Ohio, then due to the passage of time and

opportunities for restoration of the privileges made available to him by Ohio those privileges

would by now have been restored by Ohio. However, and as the trial court found, that is not

the basis for a restoration of driving privileges pursuant to R.C. 4507.08(D)(5).

       {¶ 12} R.C. 4507.08(D)(5) expressly provides that the applicant must demonstrate that

“the conduct involved in the offense that resulted in suspension, cancellation, or revocation in

the foreign jurisdiction would not have resulted in suspension, cancellation, or revocation had

the offense occurred in this state.” The trial court found that Alvarado’s 1986 OVI offense in

Illinois, had it occurred in Ohio, would have resulted in a suspension in this state. We agree

with that finding, which required the court to deny Alvarado’s petition. The fact that the

suspension would have been of a shorter duration had it been imposed by Ohio is immaterial.

Any unjustified failure on the part of the State of Illinois to restore Alvarado’s driver’s
                                                                                            6

privileges must be resolved in and by Illinois. We note that, in his decision, the magistrate

identified a basis on which Alvarado is now eligible to apply for reinstatement of his driving

privileges by Illinois.

        {¶ 13} The assignments of error are overruled. The judgment of the trial court will be

affirmed.

Donovan, J., and Hall, J., concur.



Copies mailed to:

Wilfred L. Potter, Esq.
T. Joann Huenke, Esq.
Hon. Thomas E. Trempe